 


109 HR 155 IH: Mother-to-Child Transmission Plus Appropriations Act for Fiscal Year 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 155 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To provide additional appropriations for the fiscal year 2005 for the MTCT-Plus Initiative at Columbia University’s Mailman School of Public Health. 
 
 
1.Short titleThis Act may be cited as the Mother-to-Child Transmission Plus Appropriations Act for Fiscal Year 2005. 
2.FindingsThe Congress finds as follows: 
(1)Any truly effective program to make significant inroads in addressing the HIV/AIDS pandemic must go beyond just breaking the cycle of transmission of HIV/AIDS from mother-to-child to a program that takes care of the whole family after the birth of the child (mother-to-child transmission plus, or MTCT-Plus). 
(2)For societies to continue providing food, education, healthcare, shelter, and other basic necessities of life, saving the child is not enough; continued care of the mother, father and other adult family members is necessary for the child to grow and thrive. 
(3)Each year, more than 2.5 million women become infected, more than 500,000 transmit the virus to their infants and more than 1.5 million women die each year from AIDS. Groundbreaking progress has been made in the prevention of mother-to-child transmission. However, these programs offer no HIV care for the mothers themselves. The tragedy is that most of the children saved by MTCT programs are likely to be motherless by the time they can walk. 
(4)Columbia University’s Mailman School of Public Health, the United Nations, and a coalition of private foundations have committed $50 million to provide life-long care and treatment to more than 10,000 women, children, and other family members in a family-centered care model that can be replicated around the world. 
3.Additional appropriations for Fiscal Year 2005 
(a)AppropriationIn addition to such sums as are otherwise appropriated for the fiscal year 2005, there are appropriated $75 million to Columbia University’s Mailman School of Public Health for its MTCT-Plus Initiative, which has committed funds from the cooperation of private foundations and the United Nations for the first major multi-country, family-centered AIDS treatment program for developing countries in Africa and Asia. 
(b)Availability of fundsNotwithstanding any other provision of law, sums appropriated under subsection (a) shall remain available until expended. 
 
